—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that he was deprived of a fair trial by prosecutorial misconduct. Defendant failed to object to many of the alleged instances of misconduct, thereby failing to preserve those alleged instances for our review (see, CPL 470.05 [2]). County Court sustained those objections that were raised, and defendant did not request curative instructions or move for a mistrial. Thus, “the court ‘must be deemed to have corrected the error[s] to the defendant’s satisfaction’ ” (People v Balkum, 233 AD2d 929, 930, lv denied 89 NY2d 939, quoting People v Williams, 46 NY2d 1070, 1071). In any event, the conduct of the *954prosecutor, although at times improper, was not so egregious as to deprive defendant of a fair trial (see, People v Curley, 159 AD2d 969, 970, lv denied 76 NY2d 733; cf., People v Mott, 94 AD2d 415, 419).
Contrary to the contention of defendant in his pro se supplemental brief, the evidence at trial, when viewed in the light most favorable to the People (see, People v Williams, 84 NY2d 925, 926), is legally sufficient to support defendant’s conviction (see, People v Bleakley, 69 NY2d 490, 495). Finally, upon weighing the relative probative force of the conflicting testimony, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, supra, at 495). (Appeal from Judgment of Cayuga County Court, Corning, J.— Assault, 2nd Degree.) Present—Denman, P. J., Hayes, Callahan and Fallon, JJ.